Exhibit 10.3

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS DOCUMENT.  CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”) is made as of the 5th day of
March, 2008 by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854 (“priceline.com”), and                                       
(the “Participant”).

 

WITNESSETH:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company (the “Board”) has authorized this
Agreement.  The Participant has been granted as of March 5, 2008 (the “Grant
Date”) the number of performance share units (the “Performance Share Units”) set
forth below.  Unless otherwise indicated, any capitalized term used herein, but
not defined herein, shall have the meaning ascribed to such term in the Plan. 
The Performance Share Units comprising this award may be recorded in an unfunded
Performance Share Unit account in the Participant’s name maintained by the
Company.  The Participant will have no rights as a stockholder of the Company by
virtue of any Performance Share Unit awarded to the Participant until shares of
Stock (as defined below), if any, are issued to the Participant as described in
this Agreement.

 

1.                                       Definitions

 

(a)                                  “Adjusted EBITDA” shall mean Agoda’s
operating income before interest, taxes, depreciation and amortization
determined in accordance with U.S. GAAP, adjusted to exclude the following
additional expenses incurred at the direction of priceline.com by Agoda as a
result of the companies comprising Agoda being subsidiaries of priceline.com:

 

                                               
                                                (i) costs related to initial
network security and network connectivity to priceline.com’s global
communication network (meaning establishing e-mail linkage and internet protocol
telephony linkage, and not any ongoing expense related to the use or improvement
of such systems);

 

                                               
                                                (ii) external auditor and
consultant costs related to (A) reviews of Agoda’s internal control over
financial reporting, or (B) any other requirements of the Sarbanes-Oxley Act and
regulations, the U.S. Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules thereunder, and regulations of any applicable stock
exchange;

 

                                               
                                                (iii) incremental annual audit
expenses (including for quarterly reviews) during the Performance Period
incurred by Agoda in connection with priceline.com’s annual audit of its
financial statements as required under the Exchange Act and rules thereunder, in
excess of the amount of such expenses incurred by Agoda during its fiscal year
2006; and

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

                                               
                                                (iv) priceline.com’s corporate
headquarters’ overhead allocations.

 

If, and to the extent, priceline.com or any of its affiliates provide capital to
Agoda, the cost of such capital (in terms of interest expense) will be included
in Adjusted EBITDA; provided, however, that such cost of capital will be
determined by reference to the interest then payable by priceline.com under its
existing revolving credit facility (or, if priceline.com does not have a
revolving credit facility at that time, then by reference to the interest
payable under a credit facility, on substantially similar terms, that
priceline.com could reasonably seek in the debt markets at that time).  The
grant of restricted stock units and performance shares units on November 13,
2007 by priceline.com in connection with the acquisition of Agoda will be
excluded from Adjusted EBITDA.

 

The Committee shall have the authority to make equitable adjustments to Adjusted
EBITDA in recognition of unusual or non-recurring events affecting the financial
results of Agoda, or in response to changes in laws or regulations, or to
account for items of gain, loss or expenses determined to be extraordinary or
unusual in nature or infrequent in occurrence, or related to the acquisition of
a business or the disposition of a business or a segment of a business, or
related to a change in accounting principles.

 

Any currency conversion needed with respect to the calculation of Adjusted
EBITDA shall be calculated in a manner consistent with the Company’s generally
applicable currency conversion practices.

 

(b)                                 “Adjusted EBITDA Vesting Factor” shall be
determined in accordance with the following table:

 

If the Cumulative Adjusted EBITDA for the 
Performance Period is:

 

Then, the Adjusted EBITDA Vesting Factor 
or Adjusted EBITDA Vesting Factor Range
is:

[***]

 

0x

[***]

 

0x to 1x

[***]

 

1x to 1.3482x

[***]

 

1.3482x to 1.7282x

[***]

 

1.7282x to 2.1717x

[***]

 

2.1717x to 2.6641x

[***]

 

2.6641x to 3.2054x

[***]

 

3.2054x

 

Notwithstanding any other provision of this Agreement to the contrary, the
Committee, in its sole discretion, may adjust the terms of the table set forth
above in connection with the acquisition of a business or the disposition of a
business or a segment of a business.

 

(c)                                  “Adjusted Gross Bookings” shall mean the
amount, during the Performance Period, in U.S. dollars, for the applicable year
of (i) stayed bookings (calculated on a departure

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

basis and including all taxes and fees) on which Agoda, either alone or acting
through priceline.com or an affiliate of priceline.com, has collected
commissions and/or retained a mark-up; and (ii) all net revenue of Agoda (net
revenue being revenue after being reduced for any actual or accrued
cancellation, uncollectible, or other such provision) that is not part of a
travel transaction that is processed by Agoda, such as advertising, travel
insurance, or travel that is processed by another person (including the
Company), multiplied by the inverse of Agoda’s average commission rate (whether
actual commission rate or the equivalent if the transaction is a merchant
transaction) for the year in which the revenue was received.

 

The Committee shall have the authority to make equitable adjustments to the
Adjusted Gross Bookings in recognition of unusual or non-recurring events
affecting the financial results of Agoda, or in response to changes in laws or
regulations, or to account for items of gain, loss or expenses determined to be
extraordinary or unusual in nature or infrequent in occurrence, or related to
the acquisition of a business or the disposition of a business or a segment of a
business, or related to a change in accounting principles.

 

Any currency conversion needed with respect to the calculation of Adjusted Gross
Bookings shall be calculated in a manner consistent with the Company’s generally
applicable currency conversion practices.

 

(d)                                 “Adjusted Gross Bookings Vesting Factor”
shall be determined in accordance with the following table:

 

If the Cumulative Adjusted Gross Bookings for the
Performance Period is:

 

Then, the Adjusted Gross Bookings Vesting
Factor or Adjusted Gross Bookings Vesting 
Factor Range is:

[***]

 

0x

[***]

 

0x to 1x

[***]

 

1x to 1.3482x

[***]

 

1.3482x to 1.7282x

[***]

 

1.7282x to 2.1717x

[***]

 

2.1717x to 2.6641x

[***]

 

2.6641x to 3.2054x

[***]

 

3.2054x

 

Notwithstanding any other provision of this Agreement to the contrary, the
Committee, in its sole discretion, may adjust the terms of the table set forth
above in connection with the acquisition of a business or the disposition of a
business or a segment of a business.

 

(e)                                  “Agoda” shall mean collectively Agoda
Company Ltd., a company incorporated in Mauritius, Agoda Company Pte. Ltd., a
company incorporated in Singapore, and Agoda Services Co. Ltd., a company
incorporated in Thailand.

 

(f)                                    “Applicable Vesting Factor” shall mean
the vesting factor that is the lesser of (i) or (ii) below:

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

(i)                                     either (A) the sole Adjusted EBITDA
Vesting Factor corresponding to the applicable Cumulative Adjusted EBITDA on the
table set forth in Section 1(b) above or (B) the sum of (1) the lowest Adjusted
EBITDA Vesting Factor in the applicable Adjusted EBITDA Vesting Factor Range
corresponding to the applicable Cumulative Adjusted EBITDA on the table set
forth in Section 1(b) above, plus (2) the ProRata Vesting Factor Increase; or

 

(ii)                                  either (A) the sole Adjusted Gross
Bookings Vesting Factor corresponding to the applicable Cumulative Adjusted
Gross Bookings on the table set forth in Section 1(d) above or (B) the sum of
(1) the lowest Adjusted Gross Bookings Vesting Factor in the applicable Adjusted
Gross Bookings Vesting Factor Range corresponding to the applicable Cumulative
Adjusted Gross Bookings on the table set forth in Section 1(d) above, plus
(2) the ProRata Vesting Factor Increase.

 

For Section 1(f)(i), “ProRata Vesting Factor Increase” shall mean the quotient
of (x) the excess of the actual Cumulative Adjusted EBITDA over the lowest
Cumulative Adjusted EBITDA in the applicable Cumulative Adjusted EBITDA range in
which the actual Cumulative Adjusted EBITDA falls (as set forth in the table in
Section 1(b)), divided by (y) the result of a fraction, the numerator of which
is the difference between the lowest and highest Cumulative Adjusted EBITDA in
the range in which the actual Cumulative Adjusted EBITDA falls, and the
denominator of which is the difference between the lowest and highest applicable
Adjusted EBITDA Vesting Factor in the applicable Adjusted EBITDA Vesting Factor
Range set forth in the table in Section 1(b) above.

 

For Section 1(f)(ii), “ProRata Vesting Factor Increase” shall mean the quotient
of (x) the excess of the actual Cumulative Adjusted Gross Bookings over the
lowest Cumulative Adjusted Gross Bookings in the applicable Cumulative Adjusted
Gross Bookings range in which the actual Cumulative Adjusted Gross Bookings
falls (as set forth in the table in Section 1(d)), divided by (y) the result of
a fraction, the numerator of which is the difference between the lowest and
highest Cumulative Adjusted Gross Bookings in the range in which the actual
Cumulative Adjusted Gross Bookings falls, and the denominator of which is the
difference between the lowest and highest applicable Adjusted Gross Bookings
Vesting Factor in the applicable Adjusted Gross Bookings Vesting Factor Range
set forth in the table in Section 1(d) above.

 

(g)                                 “Change in Control” shall have the meaning
given such term under Section 3(i).

 

(h)                                 “Change in Control Period” shall mean the
period commencing on the effective date of the Change in Control and ending on
the date immediately prior to the date which is six (6) months after the
effective date of the Change in Control.

 

(i)                                     “Company” shall mean priceline.com, any
of its subsidiaries or affiliates.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

(j)                                     “Continuous Service” shall mean the
Participant’s service with the Company or any Subsidiary or Affiliate whether as
an employee, director or consultant, which is not interrupted or terminated.

 

(k)                                  “Cumulative Adjusted EBITDA” shall mean the
Adjusted EBITDA during the Performance Period, calculated on a cumulative basis.

 

(l)                                     “Cumulative Adjusted Gross Bookings”
shall mean the Adjusted Gross Bookings during the Performance Period, calculated
on a cumulative basis.

 

(m)                               “Determination Date” shall mean March 1, 2011.

 

(n)                                 “Disability” shall mean (i) any physical or
mental condition that would qualify a Participant for a disability benefit under
any long-term disability plan maintained by the Company and applicable to him or
her, (ii) if there is no such plan, such condition provided in any applicable
governmental statute or regulation that constitutes a Disability, or (iii) if
there is no such applicable statute or regulation, such other condition as may
be determined by the Committee in its sole discretion to constitute a
Disability.

 

(o)                                 “Performance Period” shall mean the period
commencing on January 1, 2008 and ending on December 31, 2010.

 

(p)                                 “Plan Year” shall mean the calendar year.

 

(q)                                 “Stock” shall mean shares of common stock,
par value $0.008, of the Company.

 

(r)                                    “Target Amount” shall have the meaning
given such term under Section 2.

 

2.                                       The Grant

 

Subject to the terms and conditions set forth herein, the Participant is granted
                     (                    ) Performance Share Units as of the
Grant Date (the “Target Amount”).

 

3.                                       Vesting; Effect of Termination of
Continuous Service; Change in Control

 

(a)                                  Vesting at End of Performance Period.  If
the Participant remains in Continuous Service through and including the
Determination Date, then the Participant shall be entitled to receive a number
of shares of Stock determined by multiplying the Target Amount by the Applicable
Vesting Factor.  All shares of Stock to be issued to the Participant under this
Section 3(a), if any, shall be issued to the Participant as soon as practicable
after the Determination Date but in no event later than March 15, 2011.  If the
Participant becomes entitled to any shares of Stock under this Section 3(a), he
or she shall not be entitled to receive any shares of Stock under any other
subsection of this Section 3.

 

(b)                                 Termination for Cause.  If, prior to the
Determination Date, the Participant’s Continuous Service is (i) terminated by
the Company for Cause or (ii) voluntarily terminated by the Participant other
than on account of death or Disability, then the Participant shall receive no
shares of Stock under this Agreement.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Pre-2009 Termination Without a Change in
Control.  Subject to Section 3(e), if, on or prior to December 31, 2008, the
Participant’s Continuous Service is terminated by the Company other than for
Cause or by the Participant on account of death or Disability, then the
Participant (or the Participant’s designated beneficiary in the event of the
Participant’s death) shall receive a number of shares of Stock equal to the
Target Amount, multiplied by a fraction, the numerator of which is the number of
full months completed since January 1, 2008 as of the date of such termination,
and the denominator of which is 36.

 

(d)                                 Post-2008 Termination Without a Change in
Control.  Subject to Section 3(f), if, after December 31, 2008, but prior to the
Determination Date and prior to a Change in Control, the Participant’s
Continuous Service is terminated by the Company other than for Cause or by the
Participant on account of death or Disability, then the Participant (or the
Participant’s designated beneficiary in the event of the Participant’s death)
shall be entitled to receive a number of shares of Stock equal to the product of
(i) the Target Amount and (ii) the Applicable Vesting Factor multiplied by
(iii) a fraction, the numerator of which is the lesser of 36 and the number of
full months completed since January 1, 2008 as of the date of such termination,
and the denominator of which is 36; provided that the Applicable Vesting Factor
shall be determined in accordance with Appendix A1.  All shares of Stock to be
issued to the Participant under this Section 3(d), if any, shall be issued to
the Participant as soon as practicable after the Participant’s Continuous
Service terminates but in no event later than March 15 of the calendar year
following the calendar year in which the Participant’s Continuous Service is
terminated (or, if the Participant’s Continuous Service is terminated on or
after January 1, 2011, March 15, 2011).  If the Participant becomes entitled to
any shares of Stock under this Section 3(d), he or she shall not be entitled to
receive any shares of Stock under any other subsection of this Section 3.

 

(e)                                  Pre-2009 Change in Control Without
Termination.  If there is a Change in Control on or prior to December 31, 2008,
and the Participant remains in Continuous Service through the date which is six
(6) months after the effective date of the Change in Control (“Six-Month Date”),
then the Participant shall be vested in a number of shares of Stock equal to the
Target Amount, multiplied by a fraction, the numerator of which is the number of
full months completed since January 1, 2008 as of the Six-Month Date, and the
denominator of which is 36.

 

(f)                                    Post-2008 Change in Control Without
Termination.  If there is a Change in Control after December 31, 2008, but prior
to the Determination Date, and the Participant remains in Continuous Service
through the Six-Month Date, then the Participant shall be entitled to receive a
number of shares of Stock equal to the product of (i) the Target Amount and
(ii) the Applicable Vesting Factor multiplied by (iii) a fraction, the numerator
of which is the lesser of 36 and the number of full months completed since
January 1, 2008 as of the Six-Month Date, and the denominator of which is 36;
provided that the Applicable Vesting Factor shall be determined in accordance
with Appendix A2.  Thereafter, the Participant shall become vested as of the
Determination Date in a number of shares of Stock equal to the product of the
Target Amount, multiplied by the fraction resulting from one (1) minus the
fraction set forth in Section 3(f)(iii) of this paragraph; provided that in the
event that the Participant’s Continuous Service is terminated prior to the
Determination Date by the Company other than for Cause or by the Participant on
account of death or Disability, the Participant (or the Participant’s designated
beneficiary in the event of the Participant’s death) shall be vested in a number
of shares of Stock equal to the Target Amount, multiplied by a fraction, the
numerator of which is the number of

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

full months that have been completed during the period commencing on the
Six-Month Date and ending on the date of such termination, and the denominator
of which is the number of full months during the period commencing on the
Six-Month Date and ending on December 31, 2010.  All shares of Stock to be
issued to the Participant under this Section 3(f), if any, shall be issued to
the Participant as soon as practicable after such Six-Month Date occurs but in
no event later than March 15 of the calendar year following the calendar year in
which the Six-Month Date occurs.  If the Participant becomes entitled to any
shares of Stock or cash under this Section 3(f), he or she shall not be entitled
to receive any shares of Stock under any other subsection of this Section 3.

 

(g)                                 Termination During a Pre-2009 Change in
Control Period.  If there is a Change in Control on or prior to December 31,
2008, and the Participant’s Continuous Service is terminated by the Company
other than for Cause or by the Participant on account of death or Disability
during the Change in Control Period, then the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) shall receive a
number of shares of Stock equal to the Target Amount, multiplied by a fraction,
the numerator of which is the number of full months completed since January 1,
2008 as of the date of such termination, and the denominator of which is 36.

 

(h)                                 Termination During a Post-2008 Change in
Control Period.  If there is a Change in Control after December 31, 2008, but
prior to the Determination Date, and the Participant’s Continuous Service is
terminated during the Change in Control Period by the Company other than for
Cause or by the Participant on account of death or Disability, then the
Participant (or the Participant’s designated beneficiary in the event of the
Participant’s death) shall be entitled to receive a number of shares of Stock
equal to the sum of (i) the product of (A) the Target Amount and (B) the
Applicable Vesting Factor multiplied by (C) a fraction, the numerator of which
is the lesser of 36 and the number of full months completed since January 1,
2008 as of the date of such Change in Control, and the denominator of which is
36; provided that the Applicable Vesting Factor shall be determined in
accordance with Appendix A3, and (ii) the product of the Target Amount,
multiplied by the fraction resulting from one (1) minus the fraction set forth
in Section 3(h)(i)(C) of this paragraph.  All shares of Stock to be issued to
the Participant under this Section 3(h) as a result of the Participant’s
termination of Continuous Service after the effective date of the Change in
Control, if any, shall be issued to the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) as soon as
practicable after the Participant’s Continuous Service terminates but in no
event later than March 15 of the calendar year following the calendar year in
which the Participant’s Continuous Service terminates.  If the Participant
becomes entitled to any shares of Stock under this Section 3(h), he or she shall
not be entitled to receive any shares of Stock under any other subsection of
this Section 3.

 

(i)                                     For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any one of the following
events:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (i) shall not be deemed to be a Change in Control if

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

such event results from the acquisition of Company Voting Securities pursuant to
a Non-Qualifying Transaction (as defined in paragraph (iii) below);

 

(ii)                                  individuals who, on the Grant Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to the Grant Date, whose election or nomination
for election was approved (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) by a vote of at least
two-thirds of the directors who were, as of the date of such approval, Incumbent
Directors, shall be an Incumbent Director; provided, further, that no individual
initially appointed, elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(iii)                               the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
(A) the Company or (B) any of its wholly owned subsidiaries pursuant to which,
in the case of this clause (B), Company Voting Securities are issued or issuable
(any event described in the immediately preceding clause (A) or (B), a
“Reorganization”) or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a “Sale”), unless immediately following such Reorganization or Sale: 
(1) more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the Beneficial Owner, directly or indirectly, of 35% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the outstanding
voting securities of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) and (3) at least a majority of the members of the board of
directors (or similar officials in the case of an entity other than a
corporation) of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Reorganization or Sale were,
at the time of the approval by the Board of the execution of the initial
agreement providing for such Reorganization or Sale, Incumbent Directors (any
Reorganization or Sale which satisfies all of the criteria specified in (1),
(2) and (3) above being deemed to be a “Non-Qualifying Transaction”); or

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person to a percentage equal to or greater
than 35, a Change in Control of the Company shall then be deemed to occur.

 

(j)            For the purposes of Section 3(i) (and with respect to
Section 3(j)(i), for purposes of Section 1(j)), the following terms shall have
the following meanings:

 

(i)                                     “Affiliate” shall mean an affiliate of
the Company, as defined in Rule 12b-2 promulgated under Section 12 of the U.S.
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”);

 

(ii)                                  “Beneficial Owner” shall have the meaning
set forth in Rule 13d3 under the Exchange Act;

 

(iii)                               “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company or any of
its subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Stock or (5) the Participant or any
group of persons including the Participant, or any entity controlled by the
Participant or any group of persons including the Participant; provided the
Participant is an executive officer, director or more than 10% owner of Stock.

 

(k)                                  For purposes of calculations made under
this Section 3, results shall be rounded to the nearest 100th using the common
rounding method (i.e., increase the last digit by 1 if the next digit is 5 or
more).

 

4.                                       Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  No transfer of the Participant’s
rights with respect to such Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Immediately
upon any attempt to transfer such rights, such Performance Share Units, and all
of the rights related thereto, shall be forfeited by the Participant.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

5.             Distribution and Voting Rights

 

Performance Share Units shall have no distribution, dividend or voting rights.

 

6.             Stock; Adjustment Upon Certain Events

 

(a)                                  Stock to be issued under this Agreement, if
any, shall be made available, at the discretion of the Board, either from
authorized but unissued Stock, from issued Stock reacquired by the Company or
from Stock purchased by the Company on the open market specifically for this
purpose.

 

(b)                                 The existence of this Agreement and the
Performance Share Units granted hereunder shall not affect in any way the right
or power of the Board or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company or any affiliate, any issue of bonds, debentures, preferred or prior
preference stocks ahead of or affecting the Stock, the authorization or issuance
of additional shares of Stock, the dissolution or liquidation of the Company or
any affiliate or sale or transfer of all or part of the assets or business of
the Company or any affiliate, or any other corporate act or proceeding.

 

(c)                                  If an acquiring entity does not agree to
the continuation and future vesting of the Performance Share Units hereunder and
other conditions that apply in the event of a Change in Control, then the number
of Performance Share Units granted hereunder shall be fully vested upon a Change
in Control.

 

(d)                                 In the event of any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate  transaction or event that affects the Stock such that an
adjustment is required in order to prevent dilution or enlargement of the rights
of holders of Performance Share Units under the Plan, then the Committee shall
make such equitable changes or adjustments to any or all of (i) the number and
kind of shares of Stock or other property (including cash) that may thereafter
be issued in connection with the Performance Share Units granted under the Plan,
(ii) the number and kind of shares of Stock or other property (including cash)
issued or issuable in respect of outstanding Performance Share Units,
(iii) performance targets, and (iv) any individual limitations applicable to the
Performance Share Units granted under the Plan.

 

7.             Determinations

 

The Committee (by proper delegation or otherwise) shall determine the extent to
which an award has been earned, if at all, in accordance with Section 3 of this
Agreement on or prior to the Determination Date.  Such determination and all
other determinations, interpretations or other actions made or taken pursuant to
the provisions of this Agreement by the Committee or the Board in good faith
shall be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

8.                                       Other Conditions

 

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

 

9.                                       Withholding Taxes

 

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the delivery of any shares
of Stock under this Agreement.  The Participant agrees that the Participant’s
employer may, in its discretion, (a) require the Participant to remit to the
Company on the date on which the Participant becomes the owner of shares of
Stock under this Agreement cash in an amount sufficient to satisfy all
applicable required withholding taxes and social security contributions related
to such vesting, (b) deduct from his or her regular salary payroll cash, on a
payroll date coincident with or following the date on which the Participant
becomes the owner of shares of Stock under this Agreement, in an amount
sufficient to satisfy such obligations, or (c) withhold from the total number of
shares of Stock the Participant is to receive on a determination date a number
of shares that has a total value equal to the amount necessary to satisfy any
and all such withholding tax obligations.

 

10.                                 Distribution of Stock

 

Subject to Section 8, as soon as administratively practicable after the time the
Participant becomes entitled to receive shares of Stock, if any, under this
Agreement, (but in no event later than the time periods described in Sections
3(a) through 3(h), as the case may be) the Company shall cause the Participant
to be the record owner of such shares of Stock.

 

11.                                 Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

 

12.                                 Electronic Delivery

 

The Company may, in its sole discretion, deliver any documents related to the
Performance Share Units and the Participant’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

13.                                 Nature of Grant

 

The Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Performance Share Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Performance Shares
Units, or benefits in lieu of Performance Shares Units, even if Performance
Shares Units have been granted repeatedly in the past; (c) all decisions with
respect to future Performance Shares Unit grants, if any, will be at the sole
discretion of the Company; (d) participation in the Plan is voluntary; (e) the
Performance Shares Units are not a part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty; and (g) in consideration of the grant of
Performance Shares Units, no claim or entitlement to compensation or damages
shall arise from termination of the Performance Shares Units or diminution in
value of the Performance Shares Units or shares received upon vesting including
(without limitation) any claim or entitlement resulting from termination of the
Participant’s Continuous Service by the Company or a Subsidiary or Affiliate
(for any reason whatsoever and whether or not in breach of local labor laws) and
the Participant hereby releases the Company and its Subsidiaries and Affiliates
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Participant shall be deemed irrevocably to have
waived the Participant’s entitlement to pursue such claim.

 

14.                                 Data Privacy

 

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data by and
among, as applicable, the Company and its Subsidiaries and Affiliates, namely
priceline.com (located in the United States of America), priceline.com
International Limited (located in the United Kingdom), Booking.com Ltd. (located
in the United Kingdom), and Booking.com B.V. (located in The Netherlands) for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant hereby understands
that the Company and its Subsidiaries and Affiliates hold (but only process or
transfer to the extent required or permitted by local law) the following
personal information about the Participant: the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Performance Share Units or any
other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Participant
hereby understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, including
Computershare Limited (located in the United States of America), Mellon Investor
Services (located in the United States of America), and Morgan Stanley (located
in the United States of America), that these recipients may be located in the
Participant’s country or elsewhere (including countries outside of the European
Union such as the United States of America), and that the recipient’s country
may have different

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

data privacy laws and protections than the Participant’s country.  The
Participant hereby understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon vesting of
the Performance Share Unit.  The Participant hereby understands that Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan and in accordance with local law.  The
Participant hereby understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant hereby understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant’s local
human resources representative.

 

15.                                 Miscellaneous

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, personal
legal representatives, successors, trustees, administrators, distributees,
devisees and legatees.  The Company shall assign to, and require, any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement. 
Notwithstanding the foregoing, this Agreement may not be assigned by the
Participant.

 

(b)                                 The Participant acknowledges that the
Company intends for the information contained in Sections 1(b) and 1(d) hereof
to remain confidential.  Notwithstanding any other provision hereof, the
Participant’s entitlement to any award or payment hereunder is contingent upon
the Participant maintaining the confidentiality of the information contained in
Sections 1(b) and 1(d).  The Participant agrees that he or she shall not
disclose or cause the disclosure of such information and shall hold such
information confidential.

 

(c)                                  No modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced; provided, however, that,
notwithstanding any other provision of this Agreement or the Plan to the
contrary, the parties shall in good faith amend this Agreement to the limited
extent necessary to comply with the requirements under Section 409A of the U.S.
Internal Revenue Code of 1986, as amended, in order to ensure that any amounts
paid or payable hereunder are not subject to the additional 20% income tax
thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.

 

(d)                                 This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one agreement.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

(e)                                  The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

(f)                                    The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms or provisions hereof.

 

(g)                                 The Company shall pay all fees and expenses
necessarily incurred by the Company in connection with this Agreement and will
from time to time use its reasonable efforts to comply with all laws and
regulations which, in the opinion of counsel to the Company, are applicable
thereto.

 

(h)                                 All notices, consents, requests, approvals,
instructions and other communications provided for herein shall be in writing
and validly given or made when delivered, or on the second succeeding business
day after being mailed by registered or certified mail, whichever is earlier, to
the persons entitled or required to receive the same, at the addresses set forth
at the heading of this Agreement or to such other address as either party may
designate by like notice.  Notices to the Company shall be addressed to its
principal office, attention of the Company’s General Counsel.

 

(i)                                     The Plan and this Agreement constitute
the entire Agreement and understanding between the parties with respect to the
matters described herein and supersede all prior and contemporaneous agreements
and understandings, oral and written, between the parties with respect to such
subject matter.

 

(j)                                     This Agreement shall be governed and
construed and the legal relationships of the parties determined in accordance
with the laws of the state of Delaware without reference to principles of
conflict of laws.

 

(k)                                  The Company represents and warrants that it
is duly authorized by its Board and/or the Committee (and by any other person or
body whose authorization is required) to enter into this Agreement, that there
is no agreement or other legal restriction which would prevent it from entering
into, and carrying out its obligations under, this Agreement, and that the
officer signing this Agreement is duly authorized and empowered to sign this
Agreement on behalf of the Company.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRICELINE.COM INCORPORATED

 

Jeffery Boyd
Chief Executive Officer

 

ACCEPTANCE OF AGREEMENT

 

The undersigned hereby (a) acknowledges receiving a copy of the Plan, which has
either been previously delivered or is provided with this Agreement, and
represents that he or she is familiar with and understands all provisions of the
Plan and this Agreement, (b) accepts the Performance Share Units granted
hereunder, and (c) explicitly consents to the transfer of Data outside of the
European Economic Area in accordance with the terms set forth in Section 14
hereof.

 

Date:

 

 

Participant:

 

 

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

Appendix A1

 

To determine the Cumulative Adjusted EBITDA and Cumulative Adjusted Gross
Bookings that must be used to calculate the Applicable Vesting Factor for
payments made pursuant to Section 3(d) of the Agreement, the Adjusted EBITDA and
the Adjusted Gross Bookings as of the date on which the Participant’s Continuous
Service terminates must be adjusted as follows:

 

                                                The Cumulative Adjusted EBITDA
shall be the quotient of (i) the actual Adjusted EBITDA through the end of the
most recently completed month prior to the Participant’s termination, divided by
(ii) a fraction, the numerator of which is the lesser of 36 and the number of
full months completed since January 1, 2008 as of the Participant’s termination,
and the denominator of which is 36.

 

                                                The Cumulative Adjusted Gross
Bookings shall be the quotient of (i) the actual Adjusted Gross Bookings through
the end of the most recently completed month prior to the Participant’s
termination, divided by (ii) a fraction, the numerator of which is the lesser of
36 and the number of full months completed since January 1, 2008 as of the
Participant’s termination, and the denominator of which is 36.

 

Appendix A2

 

To determine the Cumulative Adjusted EBITDA and Cumulative Adjusted Gross
Bookings that must be used to calculate the Applicable Vesting Factor for
payments made pursuant to Section 3(f) of the Agreement, the Adjusted EBITDA and
the Adjusted Gross Bookings as of the Six-Month Date must be adjusted as
follows:

 

                                                The Cumulative Adjusted EBITDA
shall be the quotient of (i) the actual Adjusted EBITDA through the end of the
most recently completed month prior to the Six-Month Date, divided by (ii) a
fraction, the numerator of which is the lesser of 36 and the number of full
months completed since January 1, 2008 as of the Six-Month Date, and the
denominator of which is 36.

 

                                                The Cumulative Adjusted Gross
Bookings shall be the quotient of (i) the actual Adjusted Gross Bookings through
the end of the most recently completed month prior to the Six-Month Date,
divided by (ii) a fraction, the numerator of which is the lesser of 36 and the
number of full months completed since January 1, 2008 as of the Six-Month Date,
and the denominator of which is 36.

 

Appendix A3

 

To determine the Cumulative Adjusted EBITDA and Cumulative Adjusted Gross
Bookings that must be used to calculate the Applicable Vesting Factor for
payments made pursuant to Section 3(h) of the Agreement, the Adjusted EBITDA and
the Adjusted Gross Bookings as of the effective date of the Change in Control
must be adjusted as follows:

 

                                                The Cumulative Adjusted EBITDA
shall be the quotient of (i) the actual Adjusted EBITDA through the end of the
most recently completed month prior to the effective date

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

of the Change in Control, divided by (ii) a fraction, the numerator of which is
the lesser of 36 and the number of full months completed since January 1, 2008
as of the effective date of the Change in Control, and the denominator of which
is 36.

 

The Cumulative Adjusted Gross Bookings shall be the quotient of (i) the actual
Adjusted Gross Bookings through the end of the most recently completed month
prior to the effective date of the Change in Control, divided by (ii) a
fraction, the numerator of which is the lesser of 36 and the number of full
months completed since January 1, 2008 as of the effective date of the Change in
Control, and the denominator of which is 36.

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

EXAMPLES

 

[***]

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED FOR REDACTED PORTION; REDACTED PORTION
HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

18

--------------------------------------------------------------------------------